Exhibit 99.1 The Antitrust Division Closes Its Inquiry of Comtech Telecommunication Corp.’s Verso Acquisition with No Action Melville, New York – January 20, 2009 – On January 20, 2009, Comtech Telecommunications Corp. ("Comtech")(NASDAQ: CMTL) announced that the Antitrust Division of the United States Department of Justice (“Antitrust Division”) closed its inquiry into Comtech EF Data Corp.’s acquisition of the network backhaul assets and certain product lines of Verso Technologies. Comtech fully cooperated with the inquiry on a voluntary basis and the Antitrust Division closed its inquiry without issuance of a subpoena. Mr.
